UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) Geneva Advisors International Growth Fund Class R Shares (GNFRX) Class I Shares (GNFIX) Geneva Advisors Small Cap Opportunities Fund Class R Shares (GNORX) Class I Shares (GNOIX) Geneva Advisors Emerging Markets Fund Class R Shares (GNLRX) Class I Shares (GNLIX) February 28, 2015 Investment Advisor Geneva Advisors, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 24 STATEMENTS OF ASSETS AND LIABILITIES 42 STATEMENTS OF OPERATIONS 44 STATEMENTS OF CHANGES IN NET ASSETS 46 FINANCIAL HIGHLIGHTS 51 NOTES TO FINANCIAL STATEMENTS 61 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 75 NOTICE OF PRIVACY POLICY & PRACTICES 79 ADDITIONAL INFORMATION 80 April 2015 Dear Client: The Geneva Advisors All Cap Growth Fund’s Class R shares had a +4.08% return for the six-month period ended February 28, 2015 versus +8.51% for the Russell 3000 Growth Total Return Index.The Fund’s Class I shares had a return of +4.27% for the same period. The top sectors contributing to the All Cap Growth Fund’s performance for the period were Healthcare and Information Technology.The underperforming sectors were Consumer Discretionary, Materials and Energy.The top stocks contributing to performance for the period were Regeneron, Tractor Supply Company, and Celgene.Stocks that detracted from performance the most were Continental Resources and Tesla Motors. For the six months ended February 28, 2015 the Geneva Advisors Equity Income Fund’s Class R shares returned +4.33% and the Class I shares had a return of +4.50% versus +3.48% for the benchmark, the Russell 1000 Value Total Return Index.The top contributing sectors to performance were Industrials, and Consumer Discretionary.The bottom contributors were Materials and Health Care.The top performing holdings were Walgreens Boots Alliance, Boeing, and Whirlpool.The underperforming holdings were Schlumberger, LyondellBasell Industries, and Targa Resources Partners. The Geneva Advisors International Growth Fund Class R shares returned -1.37% for the six-month period ended February 28, 2015, compared to -3.90% for the Russell Global ex US Index and the -3.78% return for the MSCI ACWI ex USA Index.The Class I shares for the fund returned -1.24% for the same period. The top contributing sectors for the strategy were Information Technology, Financials and Consumer Discretionary.The bottom contributors were Materials and Telecommunication Services.The top performing holdings were ICON, Lululemon Athletica, and CaesarStone Sdot-Yam while the bottom performing holdings were Galaxy Entertainment Group, Core Laboratories, and Grifols. The Geneva Advisors Small Cap Opportunities Fund Class R shares returned 14.29% for the six-month period ended February 28, 2015 versus the Russell 2000 Growth Index returns of 9.11%. The Class I shares returned 14.54% for the same six-month period. The top performing sectors were Healthcare, Information Technology, and Industrials while the bottom performing sectors were Consumer Discretionary and Consumer Staples. The top performing holdings were Centene and Manhattan Associates while the bottom performing holdings were Oasis Petroleum, Trinity Biotech, and Movado Group. The Geneva Advisors Emerging Markets Fund was launched in November 2014 and has not completed six months of performance as of the date of this semi-annual report. After a strong fourth quarter, the S&P 500 Index (the “Index”) has started 2015 with relatively flat performance. 2014 can be largely characterized as a year dominated by mega cap stocks. Five of the largest stocks in the Index, Apple; Berkshire Hathaway; Johnson & Johnson; Microsoft and Intel, accounted for approximately 20% of the Index’s gain in 2014. The majority of companies within the Index, however, did not perform as 3 well. This was a difficult environment for active managers, such as Geneva Advisors, LLC (“Geneva”), that select investments based on company fundamentals. According to Lipper, 2014 was the worst year for active managers in three decades. This phenomenon, at least in part, can be attributed to the continued rise in passive index investing and, in our opinion, has caused substantial mispricing to materialize. This creates opportunities for active portfolio managers; therefore, we believe this is a favorable environment for Geneva strategies. On the other hand, 2015 so far has proven to be a stock pickers market.Companies experiencing above average, high quality earnings and revenue growth have seen solid gains in a relatively flat market. Over the past 6 month, investors digested a number of unique risks including falling oil prices, another potential Greek default, the emergence of ISIS, Russian sanctions, and the U.S. Federal Reserve’s policy. Today’s 24 hour news cycle ensured that these issues received attention and increased investor fear and anxiety. Perhaps the largest issue affecting the market in the fourth quarter was the sharp decline in oil prices. This dramatic decline in the price has a negative effect on companies within the energy sector, signals additional economic issues in certain oil producing nations such as Russia, and can lead to increased overall market volatility. On the other hand, declining oil prices serve as a form of economic stimulus for consumers and also benefits energy dependent companies by decreasing operating costs, which can potentially improve future profit margins and corporate profitability. Currently we see investment opportunities within the health care and industrials sectors but have been avoiding the consumer staples and utilities sectors. The companies we own have been posting impressive earnings and revenue growth and have been trading at relatively low valuations compared to historical norms and the broad market. We believe the economic environment should continue to improve and provide a healthy backdrop to a bull market that appears poised to continue. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our Funds. We have also continued to invest in Geneva and maintain our dedication as we seek to deliver long-term investment performance. Best Regards, Geneva Advisors 4 Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Geneva Advisors All Cap Growth Fund, the Geneva Advisors Equity Income Fund, the Geneva Advisors International Growth Fund, the Geneva Advisors Small Cap Growth Fund and the Geneva Advisors Emerging Markets Fund (each, a “Fund,” and together, the “Funds”), may invest in small, mid and/or micro cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in American Depositary Receipts (“ADRs”), in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Funds may invest in growth stocks, which are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.The Equity Income Fund may invest in Master Limited Partnerships (“MLP”).Investment returns of MLPs are enhanced during periods of declining or low interest rates and tend to be negatively influenced when interest rates are rising.The Equity Income Fund may invest in Real Estate Investment Trusts (“REITs”), which involved additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments.The Funds may invest in other investment companies, including Exchange-Traded Funds (“ETFs”), and will bear additional expenses the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees. The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds. The Fund also will incur brokerage costs when it purchases and sells ETFs. The Russell 3000 Growth Total Return Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. The Russell 1000 Value Total Return Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. The S&P 500 Index includes 500 leading companies in leading industries of the U.S. economy.Although the S&P 500 focuses on the large cap segment of the market, it is also a proxy for the total market. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe.It includes those Russell 2000 companies with higher price-to-value ratios and higher forecasted growth values. The Russell Global ex US Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The MSCI ACWI ex USA Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The MSCI ACWI Index consists of 46 country indexes comprising 23 developed and 23 emerging market country indexes. One cannot invest directly in an index. Must be preceded or accompanied by a prospectus. The Funds are distributed by Quasar Distributors, LLC 5 Geneva Advisors Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/14 - 2/28/15). Actual Expenses The first table provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees. You may use the information in the first table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are 6 Geneva Advisors Funds Expense Examples (Unaudited) (Continued) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/14 2/28/15 9/1/14 - 2/28/15 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% International Growth Fund* Class R $986.30 1.45% Class I $987.60 1.10% Small Cap Opportunities Fund* Class R 1.55% Class I 1.20% Emerging Markets Fund** Class R $964.50 1.60% Class I $965.50 1.25% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). ** Expenses are equal to the Fund’s annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in period since inception (94), then divided by the number of days in the most recent 12-month period (365). 7 Geneva Advisors Funds Expense Examples (Unaudited) (Continued) Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/14 2/28/15 9/1/14 - 2/28/15 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% International Growth Fund* Class R 1.45% Class I 1.10% Small Cap Opportunities Fund* Class R 1.55% Class I 1.20% Emerging Markets Fund** Class R 1.60% Class I 1.25% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). ** Expenses are equal to the Fund’s annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in period since inception (94), then divided by the number of days in the most recent 12-month period (365). 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on identifying stocks within multiple industry groups. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of February 28, 2015 is shown below. Allocation of Portfolio Holdings (% of Investments) 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2015 Annualized Since One Three Five Inception Year Years Years (9/28/07) Class R 1.33% 8.54% 13.94% 5.58% Class I 1.68% 8.93% 14.29% 5.90% Russell 3000 Growth Total Return Index 15.51% 18.03% 17.27% 8.52% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Total Return Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 10 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation. The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations. The Fund’s investment strategy focuses on identifying stocks within multiple industry groups. The Fund seeks to generate current income while providing a modest amount of capital appreciation. The Fund has wide flexibility in types of securities used to generate a current income yield. The Fund’s allocation of portfolio holdings as of February 28, 2015 is shown below. Allocation of Portfolio Holdings (% of Investments) 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2015 Annualized Since One Three Inception Year Years (4/30/10) Class R 11.32% 12.88% 14.43% Class I 11.70% 13.27% 14.81% Russell 1000 Value Total Return Index 13.49% 18.11% 13.98% Russell 1000 Index 14.88% 18.14% 15.13% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Total Return Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The Russell 1000 Index is an index of approximately 1,000 of the largest companies in the U.S. equity markets. One cannot invest directly in an index. 13 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 14 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. and foreign issuers without regard to market capitalizations. The Fund typically invests in securities of issuers from at least three or more non-U.S. countries, with at least 40% of the Fund’s net assets invested in securities of foreign issuers. The Fund’s allocation of portfolio holdings as of February 28, 2015 is shown below. Allocation of Portfolio Holdings (% of Investments) * For additional details on allocation of portfolio holdings by country, please see the Schedule of Investments. 15 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2015 Since One Inception Year (5/30/13) Class R (2.37)% 8.47% Class I (2.03)% 8.89% MSCI ACWI ex USA Index 0.87% 5.79% Russell Global ex US Index(1) 0.61% 6.19% The Russell Global ex US Index has replaced the MSCI ACWI ex USA Index as the primary benchmark as it is a more appropriate comparison. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on May 30, 2013, the inception date of the Fund. The graph does not reflect any future performance. The MSCI ACWI ex USA Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The MSCI ACWI Index consists of 46 country indexes comprising 23 developed and 23 emerging market country indexes. The Russell Global ex US Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. You cannot invest directly in an index. 16 Geneva Advisors International Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors International Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors International Growth Fund – Class I Growth of $100,000 Investment *Inception Date 17 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of small-cap U.S. companies. Equity securities in which the Fund may invest also include other investment companies and ETFs that invest in the equity securities of small-cap companies. The Fund’s allocation of portfolio holdings as of February 28, 2015 is shown below. Allocation of Portfolio Holdings (% of Investments) 18 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of February 28, 2015 Since One Inception Year (12/27/13) Class R 3.47% 3.70% Class I 3.87% 4.08% Russell 2000 Growth Index 7.37% 9.35% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on December 27, 2013, the inception date of the Fund. The graph does not reflect any future performance. The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 Index companies with higher price to value ratios and higher forecasted growth values. One cannot invest directly in an index. 19 Geneva Advisors Small Cap Opportunities Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Small Cap Opportunities Fund – Class R Growth of $10,000 Investment Geneva Advisors Small Cap Opportunities Fund – Class I Growth of $100,000 Investment *Inception Date 20 Geneva Advisors Emerging Markets Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. Under normal market conditions, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of companies located in emerging market countries without regard to market capitalization.The Fund may invest in companies whose securities are traded on a U.S. exchange, and denominated in U.S. dollars, in the form of ADRs.Equity securities in which the Fund may invest also include other investment companies and ETFs that invest in equity securities of companies located in emerging markets. The Fund’s allocation of portfolio holdings as of February 28, 2015 is shown below. Allocation of Portfolio Holdings* (% of Investments) * For additional details on allocation of portfolio holdings by country, please see the Schedule of Investments. 21 Geneva Advisors Emerging Markets Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2015 Since Inception (11/26/14) Class R (3.55)% Class I (3.45)% MSCI Emerging Markets Net Index (1.77)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on November 26, 2014, the inception date of the Fund. The graph does not reflect any future performance. MSCI Emerging Markets Net Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. One cannot invest directly in an index. 22 Geneva Advisors Emerging Markets Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Emerging Markets Fund – Class R Growth of $10,000 Investment Geneva Advisors Emerging Markets Fund – Class I Growth of $100,000 Investment *Inception Date 23 Geneva Advisors All Cap Growth Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS 98.67% Aerospace & Defense 1.49% B/E Aerospace, Inc. (a) $ Automobiles 1.03% Tesla Motors, Inc. (a) Biotechnology 13.35% Biogen Idec, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Capital Markets 3.70% Affiliated Managers Group, Inc. (a) Chemicals 2.73% Ecolab, Inc. Sherwin-Williams Co. Commercial Services & Supplies 1.74% Stericycle, Inc. (a) Diversified Financial Services 1.52% McGraw Hill Financial, Inc. Electrical Equipment 0.73% Acuity Brands, Inc. Food & Staples Retailing 1.45% CVS Health Corp. Health Care Equipment & Supplies 2.86% Align Technology, Inc. (a) IDEXX Laboratories, Inc. (a) Health Care Providers & Services 5.45% Acadia Healthcare Co., Inc. (a) Centene Corp. (a) The accompanying notes are an integral part of these financial statements. 24 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Health Care Providers & Services 5.45% (Continued) HCA Holdings, Inc. (a) $ Health Care Technology 0.74% Cerner Corp. (a) Hotels, Restaurants & Leisure 6.13% Chipotle Mexican Grill, Inc. (a) Starbucks Corp. Internet & Catalog Retail 3.30% Amazon.com, Inc. (a) TripAdvisor, Inc. (a) Internet Software & Services 5.19% Alibaba Group Holding Ltd. - ADR (a) Baidu, Inc. - ADR (a) Facebook, Inc. (a) IT Services 11.00% Alliance Data Systems Corp. (a) FleetCor Technologies, Inc. (a) Gartner, Inc. (a) MasterCard, Inc. Life Sciences Tools & Services 2.07% ICON, PLC (a)(b) Machinery 3.02% Middleby Corp. (a) Pharmaceuticals 2.51% Actavis PLC (a)(b) Allergan, Inc. The accompanying notes are an integral part of these financial statements. 25 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Professional Services 2.55% Robert Half International, Inc. $ Real Estate Management & Development 1.32% CBRE Group, Inc. (a) Road & Rail 4.32% Kansas City Southern Old Dominion Freight Lines, Inc. (a) Union Pacific Corp. Semiconductors & Semiconductor Equipment 2.29% ARM Holdings PLC - ADR NXP Semiconductors NV (a)(b) Software 6.23% Salesforce.com, Inc. (a) ServiceNow, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail 6.06% Advance Auto Parts, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Technology Hardware, Storage & Peripherals 0.87% Super Micro Computer, Inc. (a) Thrifts & Mortgage Finance 0.73% BofI Holding, Inc. (a) Wireless Telecommunication Services 4.29% SBA Communications Corp. (a) TOTAL COMMON STOCKS (Cost $105,471,790) The accompanying notes are an integral part of these financial statements. 26 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 0.23% Money Market Fund 0.23% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $377,658) Total Investments (Cost $105,849,448) 98.90% Other Assets in Excess of Liabilities 1.10% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 27 Geneva Advisors Equity Income Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS 92.65% Aerospace & Defense 6.63% B/E Aerospace, Inc. (a) $ Boeing Co. Air Freight & Logistics 1.88% United Parcel Service, Inc. Banks 4.69% East West Bancorp, Inc. JPMorgan Chase & Co. Capital Markets 12.47% Ameriprise Financial, Inc. Artisan Partners Asset Management, Inc. Blackstone Group LP T Rowe Price Group, Inc. Och-Ziff Capital Management Group, LLC Chemicals 4.44% CF Industries Holdings, Inc. Monsanto Co. Potash Corp. of Saskatchewan, Inc. - ADR Electric Utilities 3.17% Brookfield Infrastructure Partners LP (b) ITC Holdings Corp. NRG Yield, Inc. Energy Equipment & Services 0.86% Schlumberger Ltd. (b) Food & Staples Retailing 2.89% Walgreens Boots Alliance, Inc. The accompanying notes are an integral part of these financial statements. 28 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Health Care Equipment & Supplies 1.29% Becton, Dickinson & Co. $ Health Care Providers & Services 5.07% Anthem, Inc. Cardinal Health, Inc. Hotels, Restaurants & Leisure 2.72% Starbucks Corp. Household Durables 2.76% Whirlpool Corp. IT Services 0.76% Accenture PLC (b) Leisure Products 1.55% Polaris Industries, Inc. Media 6.78% Comcast Corp. Time Warner, Inc. Oil, Gas & Consumable Fuels 8.55% Dominion Midstream Partners LP Enterprise Products Partners LP EQT Midstream Partners LP Magellan Midstream Partners LP Shell Midstream Partners LP Sunoco LP Pharmaceuticals 3.20% AbbVie, Inc. Real Estate Management & Development 2.40% Brookfield Asset Management, Inc. (b) Road & Rail 4.00% Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 29 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Semiconductors & Semiconductor Equipment 4.18% Applied Materials, Inc. $ Microchip Technology, Inc. Software 2.65% Microsoft Corp. Specialty Retail 2.79% Home Depot, Inc. Technology Hardware, Storage & Peripherals 2.05% Apple, Inc. Transportation Infrastructure 4.87% Macquarie Infrastructure Co. LLC TOTAL COMMON STOCKS (Cost $189,156,315) REAL ESTATE INVESTMENT TRUSTS 4.88% American Tower Corp. Cyrusone, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,427,274) The accompanying notes are an integral part of these financial statements. 30 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 2.49% Money Market Fund 2.49% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,319,286) Total Investments (Cost $205,902,875) 100.02% Liabilities in Excess of Other Assets (0.02)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 31 Geneva Advisors International Growth Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS 92.85% Brazil 2.11% Embraer SA - ADR $ Canada 11.41% Brookfield Asset Management, Inc. Canadian National Railway, Co. Dollarama, Inc. (a) Lululemon Athletica, Inc. (a) Potash Corp. of Saskatchewan, Inc. - ADR China 6.87% Alibaba Group Holding Ltd. - ADR (a) Baidu, Inc. - ADR (a) Galaxy Entertainment Group, Ltd. Denmark 3.03% Novo Nordisk A/S - ADR France 2.00% Criteo SA - ADR (a) Hong Kong 2.69% Nord Anglia Education, Inc. (a) India 7.64% HDFC Bank Ltd. - ADR Tata Motors, Ltd. - ADR Ireland 7.04% ICON, PLC (a) Trinity Biotech, PLC - ADR Israel 4.49% Caesarstone Sdot-Yam, Ltd. Italy 3.91% Luxottica Group SpA - ADR The accompanying notes are an integral part of these financial statements. 32 Geneva Advisors International Growth Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Japan 3.05% Panasonic Corp. $ SoftBank Corp. Mexico 1.88% Grupo Televisa SAB - ADR (a) Netherlands 7.25% AerCap Holdings NV (a) ASML Holding NV - ADR NXP Semiconductors NV (a) Norway 2.12% Statoil ASA - ADR Panama 2.73% Copa Holdings SA Spain 3.85% Grifols SA - ADR Switzerland 0.92% Roche Holding AG United Kingdom 5.81% ARM Holdings PLC - ADR Intercontinental Hotels Group PLC United States 14.05% ACE, Ltd. Actavis PLC (a) Euronet Worldwide, Inc. (a) Mead Johnson Nutrition, Co. Schlumberger Ltd. TOTAL COMMON STOCKS (Cost $20,492,487) The accompanying notes are an integral part of these financial statements. 33 Geneva Advisors International Growth Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value PREFERRED STOCKS 0.97% Brazil 0.97% Itau Unibanco Holdings SA $ TOTAL PREFERRED STOCKS (Cost $246,103) SHORT-TERM INVESTMENTS 6.21% Money Market Fund 6.21% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $1,541,964) Total Investments (Cost $22,280,554) 100.03% Liabilities in Excess of Other Assets (0.03)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Abbreviation is used by many countries to signify a stock company whereby shareholders have limited liability. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 34 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS 93.20% Airlines 1.66% Spirit Airlines, Inc. (a) $ Biotechnology 3.20% BioSpecifics Technologies Corp. (a) Celldex Therapeutics, Inc. (a) Building Products 2.30% Trex Co, Inc. (a) Capital Markets 6.19% Artisan Partners Asset Management, Inc. Financial Engines, Inc. WisdomTree Investments, Inc. Communications Equipment 3.67% Aruba Networks, Inc. (a) Construction Materials 2.54% Caesarstone Sdot-Yam, Ltd. (b) Consumer Finance 1.14% First Cash Financial Services, Inc. (a) Diversified Consumer Services 8.28% Bright Horizons Family Solutions, Inc. (a) Carriage Services, Inc. Grand Canyon Education, Inc. (a) Lifelock, Inc. (a) Diversified Financial Services 4.34% MarketAxess Holdings, Inc. Electrical Equipment 2.15% Franklin Electric Co., Inc. Food & Staples Retailing 2.23% United Natural Foods, Inc. (a) The accompanying notes are an integral part of these financial statements. 35 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Food Products 1.05% Inventure Foods, Inc. (a) $ Health Care Equipment & Supplies 16.07% Align Technology, Inc. (a) Cyberonics, Inc. (a) GenMark Diagnostics, Inc. (a) Insulet Corp. (a) LDR Holding Corp. (a) Neogen Corp. (a) Trinity Biotech, PLC - ADR Health Care Providers & Services 8.06% Acadia Healthcare Co., Inc. (a) Centene Corp. (a) ExamWorks Group, Inc. (a) Health Care Technology 1.40% Omnicell, Inc. (a) Hotels, Restaurants & Leisure 1.14% Del Friscos Restaurant Group, Inc. (a) Internet Software & Services 4.14% Envestnet, Inc. (a) SPS Commerce, Inc. (a) IT Services 2.32% Euronet Worldwide, Inc. (a) Life Sciences Tools & Services 2.69% ICON, PLC (a)(b) Pharmaceuticals 2.69% Akorn, Inc. (a) Aratana Therapeutics, Inc. (a) The accompanying notes are an integral part of these financial statements. 36 Geneva Advisors Small Cap Opportunities Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Professional Services 4.71% Corporate Executive Board Co. $ On Assignment, Inc. (a) Software 9.89% Imperva, Inc. (a) Manhattan Associates, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail 1.34% Boot Barn Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $2,973,391) SHORT-TERM INVESTMENTS 17.21% Money Market Fund 17.21% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $631,901) Total Investments (Cost $3,605,292) 110.41% Liabilities in Excess of Other Assets (10.41)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by Geneva Advisors, LLC. The accompanying notes are an integral part of these financial statements. 37 Geneva Emerging Markets Fund Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS 91.49% Argentina 0.83% Tenaris SA - ADR $ Brazil 10.69% AMBEV SA - ADR BRF SA - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Embraer SA - ADR Lojas Renner SA Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA Cambodia 0.78% NagaCorp Ltd. Chile 2.44% Sociedad Quimica Minera de Chile SA - ADR China 14.51% Alibaba Group Holding Ltd. - ADR (a) Anton Oilfield Services Group Baidu, Inc. - ADR (a) CNOOC Ltd. - ADR Galaxy Entertainment Group, Ltd. Haier Electronics Group Co. Ltd. PetroChina Co. Ltd. - ADR Sina Corp. (a) SPT Energy Group Inc. Tencent Holdings Ltd. Egypt 2.48% Commercial International Bank Hong Kong 1.46% AIA Group Ltd. The accompanying notes are an integral part of these financial statements. 38 Geneva Emerging Markets Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value India 19.01% HDFC Bank Ltd. - ADR $ ICICI Bank, Ltd. - ADR Larsen & Toubro Ltd. Sesa Sterlite Ltd. - ADR Tata Motors, Ltd. - ADR Malaysia 2.43% IHH Healthcare Bhd Mexico 6.81% Alsea SAB de CV (a) Fomento Economico Mexicano SAB de CV ADR (a) Grupo Financiero Banorte SAB de CV Grupo Televisa SAB - ADR (a) Myanmar 1.39% Yoma Strategic Holdings Ltd. (a) Panama 1.05% Copa Holdings SA Peru 2.22% Credicorp Ltd. Philippines 8.36% Alliance Global Group, Inc. Universal Robina Corp. Poland 1.01% Eurocash SA Republic of Korea 2.65% SK Hynix, Inc. South Africa 5.52% Life Healthcare Group Holdings Ltd. Naspers Ltd. - Class N The accompanying notes are an integral part of these financial statements. 39 Geneva Emerging Markets Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value Taiwan 1.94% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR $ Thailand 3.51% Bangkok Dusit Medical Services PCL Kasikornbank PCL Turkey 2.40% BIM Birlesik Magazalar A.S. Genel Energy PLC (a) TOTAL COMMON STOCKS (Cost $1,478,361) PREFERRED STOCKS 2.21% Brazil 2.21% Itau Unibanco Holdings SA TOTAL PREFERRED STOCKS (Cost $36,870) The accompanying notes are an integral part of these financial statements. 40 Geneva Emerging Markets Fund Schedule of Investments (Continued) February 28, 2015 (Unaudited) Shares Value SHORT-TERM INVESTMENTS 11.53% Money Market Fund 11.53% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $186,039) Total Investments (Cost $1,701,270) 105.23% Liabilities in Excess of Other Assets (5.23)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt AS Anonim Sirket is a Turkish term for a limited liability company. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PCL Public Company Limitedis a Thai term for apublicly traded company. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Abbreviation is used by many countries to signify a stock company whereby shareholders have limited liability. SAB de CVSociedad Anonima Bursatil de Capital Variable is a Mexican term for a publicly traded company. The accompanying notes are an integral part of these financial statements. 41 Geneva Advisors Funds Statements of Assets & Liabilities February 28, 2015 (Unaudited) All Cap Equity International Growth Fund Income Fund Growth Fund ASSETS Investments, at value (cost $105,849,448, $205,902,875 and $22,280,554, respectively) $ $ $ Receivable for Fund shares sold — Receivable for investments sold — — Receivable from Advisor — — Dividends and interest receivable Cash — — Foreign currencies — — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed — Payable for investments purchased — Payable to affiliates Payable to Advisor — Payable for distribution fees Payable for shareholder servicing fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on Investments Foreign currency translation — — ) NET ASSETS $ $ $ CLASS R SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ CLASS I SHARES Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 42 Geneva Advisors Funds Statements of Assets & Liabilities (Continued) February 28, 2015 (Unaudited) Small Cap Emerging Opportunities Markets Fund Fund ASSETS Investments, at value (cost $3,605,292 and $1,701,270, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold Receivable from Advisor Dividends and interest receivable Foreign currencies — Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased Payable to affiliates Payable for distribution fees 95 16 Payable for shareholder servicing fees 8 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized loss ) ) Net unrealized appreciation (depreciation) on Investments Foreign currency translation — ) NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 43 Geneva Advisors Funds Statements of Operations For the Period Ended February 28, 2015 (Unaudited) All Cap Equity International Growth Fund Income Fund Growth Fund INVESTMENT INCOME Dividend income(1) $ $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Transfer agent fees and expenses Distribution fees - Class R shares Fund accounting fees Interest expense Shareholder servicing fees - Class R shares Audit and tax fees Custody fees Reports to shareholders Federal and state registration fees Legal fees Chief Compliance Officer fees Trustees’ fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) ) Net realized gain (loss) on foreign currency translation ) — ) Net change in unrealized appreciation (depreciation) on Investments ) Foreign currency translation — — ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ $ ) Net of $1,096, $425, and $14,141, in foreign withholding tax and fees for the All Cap Growth Fund, Equity Income Fund and International Growth Fund, respectively. The accompanying notes are an integral part of these financial statements. 44 Geneva Advisors Funds Statements of Operations (Continued) For the Period Ended February 28, 2015 (Unaudited) Small Cap Emerging Opportunities Markets Fund Fund INVESTMENT INCOME Dividend income(1) $ $ Interest income 34 21 TOTAL INVESTMENT INCOME EXPENSES Management fees Administration fees Transfer agent fees and expenses Distribution fees - Class R shares 19 Fund accounting fees Shareholder servicing fees - Class R shares 7 Audit and tax fees Custody fees Reports to shareholders Federal and state registration fees Legal fees Chief Compliance Officer fees Trustees’ fees Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments ) ) Net realized gain (loss) on foreign currency translation — Net change in unrealized appreciation (depreciation) on Investments Foreign currency translation — ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) Net of $96 and $425 in foreign withholding tax and fees for the Small Cap Opportunities Fund and Emerging Markets Fund, respectively. The accompanying notes are an integral part of these financial statements. 45 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net realized loss on foreign currency translation ) ) Net change in unrealized depreciation on investments ) ) Net increase in net assets from operations FROM DISTRIBUTIONS Net realized gain on investments - Class R ) — Net realized gain on investments - Class I ) — Net decrease in net assets resulting from distributions paid ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class R — Net asset value of shares issued to shareholders in payment of distributions declared - Class I — Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) Net of redemption fees of $386 and $572 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. Net of redemption fees of $4,929 and $9,469 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. 46 Geneva Advisors Equity Income Fund Statements of Changes in Net Assets Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income - Class R ) ) Net investment income - Class I ) ) Net realized gain on investments - Class R ) ) Net realized gain on investments - Class I ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class R Net asset value of shares issued to shareholders in payment of distributions declared - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ Net of redemption fees of $162 and $239 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. Net of redemption fees of $10,018 and $5,111 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. 47 Geneva Advisors International Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014(1) FROM OPERATIONS Net investment income (loss) $ ) $ Net realized loss on investments ) ) Net realized gain (loss) on foreign currency translation ) Net change in unrealized appreciation (depreciation) on Investments Foreign currency translation ) (8 ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income - Class I ) — Net decrease in net assets resulting from distributions paid ) — FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net asset value of shares issued to shareholders in payment of distributions declared - Class I — Payments for shares redeemed - Class R(2) ) ) Payments for shares redeemed - Class I(3) ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of Period End of Period $ $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $ The International Growth Fund commenced operations on May 30, 2013. Net of redemption fees of $0 and $184 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. Net of redemption fees of $230 and $30,531 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. 48 Geneva Advisors Small Cap Opportunities Fund Statements of Changes in Net Assets Six Months Ended February 28, 2015 Period Ended (Unaudited) August 31, 2014(1) FROM OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) The Small Cap Opportunities Fund commenced operations on December 27, 2013. Net of redemption fees of $991 and $0 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. 49 Geneva Advisors Emerging Markets Fund Statement of Changes in Net Assets Period Ended February 28, 2015(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized loss on investments ) Net realized gain on foreign currency translation Net change in unrealized appreciation (depreciation) on Investments Foreign currency translation ) Net decrease in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) The Emerging Markets Fund commenced operations on November 26, 2014. The accompanying notes are an integral part of these financial statements. 50 Geneva Advisors All Cap Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(3) % % % )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 51 Geneva Advisors All Cap Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net realized gain on investments ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2)(2) Net Asset Value, End of Period $ Total Return(3) % % % )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% )% )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% )% )% )% )% Portfolio turnover rate(3) % Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 52 Geneva Advisors Equity Income Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment loss to average net assets before waiver and reimbursements(5) % )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 53 Geneva Advisors Equity Income Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended Year Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) — From net realized gain on investments ) ) — ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(5) % Ratio of expenses to average net assets after waiver and reimbursements(5) % Ratio of net investment loss to average net assets before waiver and reimbursements(5) % )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2010. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 54 Geneva Advisors International Growth Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended Period Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Paid-in capital from redemption fees (Note 2) — — Net Asset Value, End of Period $ $ $ Total Return(4) )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% )% Portfolio turnover rate(4) % % % The Fund commenced operations on May 30, 2013. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 55 Geneva Advisors International Growth Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, Year Ended Period Ended August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) — — Total distributions paid ) — — Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ $ Total Return(4) )% % % Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% % )% Portfolio turnover rate(4) % % % The Fund commenced operations on May 30, 2013. Per share net investment loss was calculated using average shares outstanding. Less than $0.005 per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 56 Geneva Advisors Small Cap Opportunities Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% Portfolio turnover rate(3) % % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 57 Geneva Advisors Small Cap Opportunities Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period February 28, Ended August 31, (Unaudited) Net Asset Value, Beginning of Period $ $ Income (loss) from investment operations: Net investment loss(2) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Paid-in capital from redemption fees (Note 2) — Net Asset Value, End of Period $ $ Total Return(3) % )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ Ratio of expenses to average net assets before waiver and reimbursements(4) % % Ratio of expenses to average net assets after waiver and reimbursements(4) % % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% )% Portfolio turnover rate(3) % % The Fund commenced operations on December 27, 2013. Per share net investment loss was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 58 Geneva Advisors Emerging Markets Fund – Class R Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(2) ) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ 68 Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on November 26, 2014. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 59 Geneva Advisors Emerging Markets Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss(1) ) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets before waiver and reimbursements(4) % Ratio of expenses to average net assets after waiver and reimbursements(4) % Ratio of net investment loss to average net assets before waiver and reimbursements(4) )% Ratio of net investment loss to average net assets after waiver and reimbursements(4) )% Portfolio turnover rate(3) % The Fund commenced operations on November 26, 2014. Per share net investment loss was calculated using average shares outstanding. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 60 Geneva Advisors Funds Notes to Financial Statements February 28, 2015 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Geneva Advisors Funds (the “Funds”) represent distinct series with their own investment objectives and policies within the Trust.The investment objective of the Geneva Advisors All Cap Growth Fund (the “All Cap Growth Fund”), the Geneva Advisors International Growth Fund (the “International Growth Fund”), the Geneva Advisors Small Cap Opportunities Fund (the “Small Cap Opportunities Fund”) and the Geneva Advisors Emerging Markets Fund (the “Emerging Markets Fund”) is long-term capital appreciation.The investment objective of the Geneva Advisors Equity Income Fund (the “Equity Income Fund”) is current income, with a secondary objective of modest capital appreciation.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.Each Fund currently offers Class R shares and Class I shares.The two classes differ principally in their respective distribution expenses.Each class of shares has identical rights and privileges except with respect to the distribution expenses and voting rights on matters affecting a single share class.The All Cap Growth Fund commenced operations on September 28, 2007.The Equity Income Fund commenced operations on April 30, 2010.The International Growth Fund commenced operations on May 30, 2013.The Small Cap Opportunities Fund commenced operations December 27, 2013.The Emerging Markets Fund commenced operations on November 26, 2014.Costs incurred by each Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Advisors, LLC (the “Advisor”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily 61 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day, or at the latest sale price on the Composite Market (defined as the consolidation of the trade information provided by national and foreign securities exchanges and over-the-counter markets as published by an approved pricing services (a “Pricing Service”). Debt securities other than short-term instruments are valued at the mean in accordance with prices supplied by a Pricing Service.A Pricing Service may use various valuation methods such as the mean between the bid and asked prices.If the bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models as well as market transactions and dealer quotations.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Foreign securities will be priced at their local currencies as of the close of their primary exchange or market or as of the time the Fund calculates its net asset value (“NAV”), whichever is earlier.Foreign securities, currencies and other assets denominated in foreign currencies are then translated into U.S. dollars at the exchange rate of such currencies against the U.S. dollar using the applicable currency exchange rates as of the close of the New York Stock Exchange (“NYSE”), generally 4:00 p.m., Eastern time. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and 62 Geneva Advisors Funds Notes to Financial Statements (Continued) February 28, 2015 (Unaudited) quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2015: All Cap Growth Fund Level 1 Level 2 Level 3 Total Equity Common Stock(1) $ $
